 Case 3:18-cv-00789-BJD-JRK Document 9 Filed 10/30/18 Page 1 of 1 PageID 33




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISON

ROBERT MILLER, JR.,

       Plaintiff,                                  CASE NO.: 3:18-cv-00789-BJD-JRK
vs.

CREDIT CONTROL, LLC,

      Defendant.
_____________________________/

                      NOTICE OF DISMISSAL WITH PREJUDICE

       Plaintiff, ROBERT MILLER, JR., by and through undersigned counsel, hereby files this
Notice of Dismissal with Prejudice and would represent to the Court that this action has been
resolved against CREDIT CONTROL, LLC, with each party to bear their own costs and
attorney’s fees.
                                              Dated this 30th day of October, 2018.
                                                   MAX STORY, P.A.
                                                   /s/Max Story, Esquire
                                                   MAX STORY, ESQUIRE
                                                   Florida Bar No.: 527238
                                                   AUSTIN J. GRIFFIN, ESQUIRE
                                                   Florida Bar No.: 117740
                                                   328 2nd Avenue North, Suite 100
                                                   Jacksonville Beach, FL 32250
                                                   Telephone (904) 372-4109
                                                   max@storylawgroup.com
                                                   Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 30, 2018 I electronically filed the foregoing with
Clerk of the Court using the CM/ECF. I also certify that the foregoing document is being served
this day on all counsel either via transmission of Notices of Electronic Filing generated by
CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
to receive electronically Notice of Electronic Filing.
                                                       /s/Max Story, Esq.____
                                                       Florida Bar No. 527238
